Case 2:19-cv-02696-JTM-KGG Document1 Filed 07/12/19 Page 1 of 10

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF TENNESSEE

CHATTANOOGA DIVISION
J.S. HAREN COMPANY, )
)
Plaintiff )
)
VS. ) Case No.
)
SMITH & LOVELESS, INC. )
)
Defendant )
COMPLAINT

COMES the Plaintiff, J. S. Haren Company, by and through its counsel, JAMES D.
LAWSON, P.C., and for its cause of action against the Defendant, Smith & Loveless, Inc., alleges
and states:

1. Plaintiff, J. S. Haren Company, is a Tennessee corporation with its principal place of
business located in Athens, McMinn County, Tennessee. For purposes of diversity of citizenship,
Plaintiff is a citizen of the State of Tennessee.

De Defendant, Smith & Loveless, Inc., is a Kansas corporation with its principal place of
business located in Lenexa, Johnson County, Kansas. Defendant’s registered agent for service of
process is Lanette M. Wickham, 14040 Santa Fe Trail Drive, Lenexa, Kansas 66215. For purposes

of diversity of citizenship, Defendant is a citizen of the State of Kansas.
Case 2:19-cv-02696-JTM-KGG Document1 Filed 07/12/19 Page 2 of 10

2. This cause of action arises from the sale and purchase of goods for inclusion in a
construction project located in the City of Bridgeport, Jackson County, Alabama. The amount in
controversy exceeds $75,000.00, exclusive of interest and costs.

4. This Court has jurisdiction over the parties hereto and the subject matter hereof, by
virtue of 28 U.S.C. § 1332(a)(1) and Tenn. Code Ann. § 20-2-214(a) (the Tennessee Long-Arm
Statute). Venue is properly laid in the Chattanooga Division of the Eastern District of Tennessee by
virtue of 28 U.S.C. § 1391(b)(2) and (b)(3).

FACTS

5. Plaintiff restates, realleges, and incorporates herein by reference the statements and
allegations described in paragraphs no. 1-4, above.

6. Plaintiff is the general contractor on a construction project owned by the City of
Bridgeport, Alabama, for the construction of the Widows Creek Pump Station, a wastewater
treatment pump station located in Bridgeport, Alabama (hereinafter referred to as the “Project”).

ih As part of its due diligence in formulating its bid to be awarded the Project, Plaintiff
was required to order certain materials and equipment that were to conform to certain specifications
called for in Plaintiffs contract with the Project owner. Among the items required for the Project
were an automatic pumping station with all needed equipment (the “Goods”), more particularly
described and set forth in the document attached hereto and incorporated herein as Exhibit “1”.

8. Upon learning of the Project, Defendant, which purports and holds itself out to be a
leading manufacturer of goods such as those described in Exhibit “1”, had its authorized
representative contact Plaintiff and submit its proposal to sell the Goods to Plaintiff at a total cost of

$396,500.00.

 
Case 2:19-cv-02696-JTM-KGG Document1 Filed 07/12/19 Page 3 of 10

9. After the material terms of the transaction were agreed upon, Defendant sent directly
to Plaintiff at Plaintiff's business location in Athens, Tennessee a Sales Agreement (Exhibit “1”’).
The Sales Agreement was based upon Defendant’s quote to Plaintiff dated April 30, 2018, and
Plaintiff received it from Defendant a few days after that date. Plaintiff reviewed the Sales
Agreement, made certain specific revisions to it, and signed the Sales Agreement with said revisions
on May 11, 2018. The representative signing on behalf of Plaintiff was J.S. Haren, President and
CEO of Plaintiff, and his signature clearly specified that he was agreeing to the Sales Agreement, “as
amended.”

10. The final amendment to the Sales Agreement was an addition that was incorporated
by J.S. Haren which read, “This Agreement is binding providing properly executed Agreement is
received by buyer on or before Tuesday, May 15, 2018. JSH”. Plaintiff sent the signed Sales
Agreement back to Defendant, which received it that same date, as evidenced by its date stamp on
Exhibit “1”.

i, The Sales Agreement, as amended, was not signed by an authorized representative of
Defendant until June 21, 2018, and was not returned to Plaintiff until June 27, 2018. In reliance
upon the material terms of the Sales Agreement that had been agreed to, however, Plaintiff had
already included Defendant’s pricing for the Goods in its bid to be general contractor for the Project.

12. Plaintiff was awarded the contract to be the general contractor for the Project, thus
binding Defendant to supply the Goods at the price agreed upon, in conformance with the plans and
specifications required by the Project documents, and warranted to function properly and as

represented in the Sales Agreement.
Case 2:19-cv-02696-JTM-KGG Document1 Filed 07/12/19 Page 4 of 10

13. Based upon the Project schedule, to which Defendant had agreed, Defendant was to
provide submittal data within four to five weeks, and was to complete manufacture of the Goods
within twenty to twenty-two weeks of submittal approval. Thus, Defendant committed to provide
the Goods to Plaintiff no later than November 21, 2018.

14. Defendant confirmed it would meet the delivery date on more than one occasion
during the summer of 2018 and acknowledged the need and its obligation to provide the Goods to
Plaintiff in a timely manner.

15. On September 20, 2018, at Defendant’s request, a Change Order was issued to allow
factory witness testing of the Goods.

16. On November 6, 2018, fifteen days before the Goods were to be provided to Plaintiff,
the Project engineer expressed concern over the factory witness test and resulting potential delays to
the Project.

17. The following day, November 7, 2018, Defendant’s representative notified Plaintiff
that the Goods would not ship to the Project site until at least December 14, 2018. Plaintiff
contacted Defendant periodically between November 7, 2018 and December 11, 2018 to confirm that
the Goods would in fact be shipped by December 14, 2018.

18. On December 11, 2018, Defendant contacted Plaintiff in writing and stated that the
Goods would not be shipped until most likely the week of Christmas. As a result of receiving this
information, the following day Plaintiff placed Defendant on notice of the delay costs that were being
incurred, and Defendant’s responsibility for the resulting damages being charged to Plaintiff. This

was reiterated to Defendant by the Project engineer in writing on December 21, 2018.
Case 2:19-cv-02696-JTM-KGG Document1 Filed 07/12/19 Page 5 of 10

19. After additional correspondence over the next week, the Goods were delivered to the
Project site on December 31, 2018, and the Goods were immediately scheduled for installation on
January 2,2019. However, upon inspection, it was discovered that the Good had not been equipped
with a permanent 150 horsepower motor as required by the specifications, but instead had been
delivered with some spare used 200 horsepower motors.

20. On January 29, 2019, still without the correct permanent motor but with assurances
from Defendant that the 200 horsepower motors would function properly, installation of the Goods
and start-up of the Pump Station was accomplished by Plaintiff. However, approximately seventeen
(17) days later, pump seals failed, resulting in the Pump Station flooding.

21. The flooding of the Pump Station necessitated over one month of cleanup, repairs and
renovations, including the mobilization of a crane, re-setting of a temporary pump, and reworking of
the 200 horsepower motor provided by Defendant.

22. Onor about May 11, 2019, Defendant provided Plaintiff with the new, correct 150
horsepower motor that had been called for in the Project specs. Plaintiff began installation of the
new motor on May 21, 2019, but discovered that the impeller in the pump had failed and damaged
itself. Temporary pump motors had to once again be used, and a new impeller for the 150
horsepower motor was ordered.

23. The week of June 24, 2019, the new impeller for the motor arrived at the Project site.

Upon commencing installation once again, it was discovered that the impeller in the motor had
failed yet again, resulting in broken bolts in the shaft of the new motor. At the time of filing of this

lawsuit, the new motor has still not been repaired or a suitable substitute provided by Defendant.
Case 2:19-cv-02696-JTM-KGG Document1 Filed 07/12/19 Page 6 of 10

24. At no time during construction of the Project has the Pump Station purchased by
Plaintiff from Defendant worked properly, performed as intended or warranted. As a result, the

Pump Station is still not in proper operation and the Project continues to be delayed.

COUNT ONE
BREACH OF EXPRESS CONTRACT

25. Plaintiff restates, realleges and incorporates herein by reference the statements and
allegations described in paragraphs no. 1-24, above.

26. | Defendant breached the written Sales Agreement with Plaintiff by failing to supply
Goods in conformance with the Sales Agreement, the plans and specifications for the Project, and the
approved submittals.

27. Defendant has breached the written Sales Agreement with Plaintiff by failing and
refusing to correct the deficiencies and non-conformance of the Goods, despite being given
reasonable and adequate opportunity to do so.

28. Defendant has breached the written Sales Agreement with Plaintiff by failing and
refusing to adhere to the construction schedule for the Project and the deadlines for providing the
Goods to Plaintiff, resulting in Project delays and liquidated damages being assessed against
Plaintiff.

29. Plaintiff has been damaged as a result of Defendant’s breach of the written Sales

Agreement, and is entitled to recover damages from Defendant in the amounts set forth hereinbelow.

 
Case 2:19-cv-02696-JTM-KGG Document1 Filed 07/12/19 Page 7 of 10

COUNT TWO
BREACH OF EXPRESS WARRANTIES

30. Plaintiff restates, realleges and incorporates herein by reference the statements and
allegations described in paragraphs 1-29, above.

31. | Defendant expressly warranted that the Goods would be in complete and full
conformance with the Sales Agreement, the plans and specifications for the Project, and the
approved submittals. A Certificate of Warranty was provided by Defendant to Plaintiff at the time of
purchase of the Goods, so stating.

32. | The Goods provided by the Defendant pursuant to the written Sales Agreement were
deficient in several respects, most notably the provision of an incorrect motor, constituting a breach
of the express warranties given by Defendant to provide Goods in complete and full conformance.

oS The Plaintiff has been damaged by the breach of express warranties by Defendant, and
Plaintiff is entitled to recover damages from Defendant in the amounts set forth hereinbelow.

COUNT THREE
BREACH OF IMPLIED WARRANTIES

34. Plaintiff restates, realleges and incorporates herein by reference the statements and
allegations described in paragraphs no. 1-33, above.

35: By entering into the written Sales Agreement with Plaintiff, Defendant impliedly
warranted that the Goods would be merchantable, and also that the Goods would be fit for their
particular purpose.

36. The non-conforming and improperly functioning motors were neither merchantable or
fit for the particular purpose, of which Defendant was fully aware. The Goods are of no value to

Plaintiff as they cannot be used for any purpose for the Project.

ahs
Case 2:19-cv-02696-JTM-KGG Document1 Filed 07/12/19 Page 8 of 10

af. Defendant has breached its implied warranties to Plaintiff to provide merchantable
goods, and goods that are fit for the particular purpose for which they were purchased.

38.  Plaintiffhas been damaged by the breach of the implied warranties of merchantability
and fitness for particular purpose by Defendant, and Plaintiff is entitled to recover damages from
Defendant in the amounts set forth hereinbelow.

COUNT FOUR
BREACH OF IMPLIED CONTRACT

39. Plaintiff restates, realleges and incorporates herein by reference the statements and
allegations described in paragraphs no. 1-38, above.

40. Alternatively, Defendant failed to execute the written Sales Agreement within the
time contained in the amendment included by Plaintiff when Plaintiff executed the written Sales
Agreement. As such, the terms and provisions of Exhibit “1” are binding only to the extent that they
were followed by the parties through their course of dealing.

41. | Among the terms of the implied contract that the parties have followed are those
pertaining to price to be paid by Plaintiff, the specifications of the Goods to be sold and provided by
Defendant, and the schedule by which the conforming Goods were to be provided.

42. Defendant has breached the terms of any implied contract that existed between the
parties by failing to provide Goods that conformed to specifications, and by failing to provide Goods
in accordance with the Project schedule.

43.  Defendant’s breaches of the implied contract have resulted in damages to Plaintiff,

and Plaintiff is entitled to recover damages from Defendant in the amounts set forth hereinbelow.
Case 2:19-cv-02696-JTM-KGG Document1 Filed 07/12/19 Page 9 of 10

COUNT FIVE
REVOCATION OF ACCEPTANCE

44. Plaintiff restates, realleges and incorporates herein by reference the statements and
allegations described in paragraphs 1-43, above.

45. Because the Goods sold to Plaintiff by Defendant were non-conforming, and the non-
conformity substantially impaired its value to Plaintiff, Plaintiff gives notice that it has revoked its
acceptance of the Goods, and as is its right will make arrangements to purchase substitute Goods that
do conform with the written Sales Agreement, and the plans and specifications for the Project.

46. Defendant was given reasonable and adequate opportunity to cure the non-conformity,
but failed and refused to do so.

47.  Uponrevoking its acceptance of the Goods, Plaintiffis entitled to recover damages in
the amounts set forth hereinbelow.

DAMAGES

48. Plaintiff restates, realleges and incorporates herein by reference the statements and
allegations described in paragraphs no. 1-47, above.

49.  Plaintiffis entitled to return from Defendant of the sum of $296,500.00, representing
the amount paid by Plaintiff to date for non-conforming Goods.

50. Plaintiff is entitled to recover an additional sum of $100,000.00 from Defendant,
representing the cost of repairs necessitated to date.

51. Plaintiff is entitled to recover an additional sum, as yet undetermined, as the cost of
cover, representing the difference between the amount agreed to be paid for the non-conforming
Goods sold by Defendant and the amount Plaintiff will have to pay another vendor for Goods that are

conforming.
Case 2:19-cv-02696-JTM-KGG Document1 Filed 07/12/19 Page 10 of 10

52.  Plaintiffis entitled to recover consequential damages from Defendant, representing
liquidated damages, engineering costs caused by delay, and associated other costs caused by delay
and by the need to install an entirely new Pump Station, and it is anticipated that said consequential
damages will exceed $1,000,000.00.

53.  Plaintiffis entitled to pre-judgment interest on all of these sums, at the legal rate.

WHEREFORE, premises considered, the Plaintiff, J.S. Haren Company, prays for judgment
from and against the Defendant, Smith & Loveless, Inc., in an amount to be proven at trial, but
exceeding the amount necessary for Federal Court jurisdiction in diversity of citizenship cases, with
interest thereon at the legal rate until paid, for recovery of its costs and attorneys’ fees herein, and for
all other just and proper relief.

JAMES D. LAWSON, P.C.
10094 Ridgewood Oak Drive
Lakeland, Tennessee 38002

(901) 201-9668 (Telephone)
jimmy@hamlindispute.com

By: _/s/ James D. Lawson
James D. Lawson, Esq.
TN BPR# 024211
Attorney for the Plaintiff,
J.S. Haren Company

-10-
